Citation Nr: 0811470	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1972.  He also had periods of service in the Army National 
Guard from July 1992 to January 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

When this case was before the Board in April 2007, the claim 
of entitlement to service connection for bilateral hearing 
loss disability was denied and the claims of entitlement to 
service connection for tinnitus, a bilateral eye disability, 
and a bilateral leg disability were remanded for further 
development.  The case now has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's tinnitus was not present in service or 
until years thereafter and is not etiologically related to 
service.

2.  A chronic eye disorder was not present in service and any 
currently present eye disorder is not etiology related to 
service.  

3.  The veteran does not have a disability of either leg.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  A  bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in June 2002, 
prior to its initial adjudication of the claims.  Although 
this letter did not specifically inform him that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
In any event, in a May 2005 letter, he was informed that he 
should submit any pertinent evidence in his possession.  

The veteran was provided with appropriate notice concerning 
the effective-date and disability-evaluation elements of his 
claims in a letter mailed in March 2006.  Although this 
notice was provided after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

With respect to the duty to assist, the record reflects that 
the veteran was afforded VA examinations in July 2002.  
Pursuant to the Board's April 2007 remand instructions, 
several additional VA examinations were scheduled to 
determine the etiology of his tinnitus, bilateral eye 
disability, and bilateral leg disability.  Although the 
veteran was provided notice regarding these examinations, he 
repeatedly failed to report for them.  In November 2007, 
after he was contacted by VA, he stated that he would not 
attend any more appointments.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Based on the veteran's unwillingness to report for another 
examination, the Board will decide these claims without the 
benefit of the additional examinations.

The Board notes that all available service medical records 
and post-service treatment records have been obtained.  
Despite repeated attempts by the originating agency to obtain 
the veteran's National Guard medical records, these records 
are unavailable.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the evidence available to evaluate the 
veteran's service connection claims has been significantly 
affected by his failure to undergo VA examinations.  In 
accordance with 38 C.F.R. § 3.655 (2007), therefore, the 
Board will decide the claims based on the evidence currently 
of record.

Tinnitus

The veteran contends that service connection is warranted for 
tinnitus because it is related to service.  Specifically, he 
maintains that he first noticed his tinnitus after an 
artillery explosion in 1990.

The available service medical records are negative for any 
evidence of tinnitus.  A June 1992 report of medical 
examination performed prior to the veteran's release from 
active duty reflects that his ears and ear drums were 
evaluated as clinically normal.  No problems related to 
tinnitus were noted.  

The first post-service medical of record regarding the 
veteran's tinnitus is the report of a July 2002 VA 
examination.  The veteran informed the VA examiner that he 
experienced intermittent, bilateral tinnitus.  He recalled 
that the tinnitus began after an artillery explosion in 1990.  
In a July 2002 VA outpatient treatment record, however, it 
was noted that he stated that he was unsure whether his 
tinnitus was related to his in-service noise exposure.

In April 2007, the Board remanded the issue of entitlement to 
service connection for tinnitus so that a VA examination and 
medical nexus opinion could be obtained.  As noted above, 
however, the veteran twice failed to report for the scheduled 
examinations.  The evidence of a nexus between the veteran's 
tinnitus and his military service, therefore, is limited to 
his own statements.  These statements are not competent 
evidence of the alleged nexus because laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In the absence of medical evidence of a link between the 
veteran's current tinnitus and service, the preponderance of 
the evidence is against the claim.  Accordingly, service 
connection for tinnitus is not warranted.

Bilateral Eye Disability

The veteran contends that service connection is warranted for 
a bilateral eye disability because it is related to active 
duty.  Specifically, he maintains that he has vision loss as 
a result of several in-service injuries to his eyes.

Service medical records reflect that the veteran was treated 
for complaints related to both eyes during active duty.  In 
1983, he complained of pain and irritation and was diagnosed 
with bilateral conjunctivitis.  In 1989 and 1992, his eyes 
were injured by tree branches, and he was treated for corneal 
abrasions and iritis.  An April 1992 treatment record notes 
that his condition had resolved, and in June 1992 he was 
diagnosed with normal vision.  A report of medical 
examination performed prior to his release from active duty 
notes that his eyes were evaluated as clinically normal and 
that his vision was 20/20 in both eyes.

The first post-service medical evidence pertaining to a 
bilateral eye disability is a July 2002 VA examination 
report.  The veteran stated that he had experienced decreased 
near visual acuity in the last year.  He also reported his 
history of corneal abrasions.  Physical examination revealed 
uncorrected visual acuity of 20/20 -1 in both eyes.  The VA 
examiner rendered an impression of glaucoma suspect.

Although the medical evidence of record suggests that the 
veteran may have glaucoma, there is no confirmed diagnosis of 
this, or any other, eye disability.  The Board notes that in 
order to be granted service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

Moreover, even assuming the record contains a current 
diagnosis of an eye disability, there is no medical evidence 
of a nexus between such disability and active service.  As 
noted, service medical records reveal that the veteran's 
conjunctivitis, corneal abrasions, and iritis had resolved, 
and no residuals, to include diminished visual acuity, were 
noted.  In addition, the July 2002 VA examiner did not 
suggest that any eye disorder was related to past injuries.  
The only evidence linking the veteran's alleged eye 
disability to service is his own statements.  These 
statements are not competent evidence of the alleged nexus 
since the veteran, as a layperson, is not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

Bilateral Leg Disability

The veteran contends that service connection is warranted for 
a bilateral leg disability.  Specifically, he maintains that 
he experiences pain, cramping, and aching in his legs that he 
attributes to long marches in service during which he carried 
heavy equipment.  However, a thorough review of the medical 
evidence of record reveals no diagnosis of any leg 
disability.

Service medical records are negative for complaints or 
treatment of pain, cramping, or aching in the veteran's legs.  
One record reflects that he complained of right ankle pain 
and was diagnosed with an arch ligament strain, but his lower 
extremities were evaluated as clinically normal on a June 
1992 report of medical examination.

At a July 2002 VA examination, the veteran complained that he 
had significant leg pain and cramping, especially at night.  
He stated that he had experienced leg cramps since service 
but that they recently had increased in severity.  After 
physically examining the veteran, the VA examiner rendered an 
impression of lower extremity pain of unknown etiology.  The 
veteran again complained of leg pain, according to an April 
2003 VA outpatient treatment record, but no diagnosis was 
rendered at that time.

The Board acknowledges the veteran's complaints of pain, 
cramping, and aching in his legs and notes that he is 
competent to report such observable symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, these 
symptoms alone, without a diagnosis of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also, 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since the 
preponderance of the medical evidence demonstrates that the 
veteran does not have a disability of either leg, his claim 
for service connection must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral eye disability is denied.

Service connection for a bilateral leg disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


